DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/22/2021 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2014/0272162 A1) to Olson  (hereinafter Olson).
	Olson is directed toward coating a surface with a polyaspartic gel coat.  Olson discloses at paragraph [0007] that the first part of the coating is an acrylate modified amine functional polyaspartic acid having an acrylate/acid ester mixture of 2 to 30% acrylate.  Olson discloses at paragraph [0008] that a polyisocyanate is reacted to form the coating.  Olson discloses at paragraph [0012] that the polyaspartic acid ester is an acrylate modified polyaspartic acid ester with the reaction product of a diamine with a diacrylate and a maleic or fumaric acid ester.  Olson discloses at paragraph [0024] that the acrylate and the ester may be reacted together in a ratio from 1 equivalent amine:0.02 equivalents acrylate:0.98 equivalent maleate to 1 equivalent aminer:0.3 equivalents acrylate:0.7 equivalents maleate, which reads on Applicants claimed ratios.  Olson discloses at paragraph [0028] that the diamine may be ethylene diamine and other that reads on Applicants species.  Olson discloses at paragraph [0031] that dimethyl maleate and other species that read on Applicants diester.  Olson discloses at paragraph [0032] that butyl and propyl acrylate that reads on Applicants species.   Olson discloses similar ratios and therefore it would be expected to have an amine number of 100 to 500 mg KOH/g, less than 1% water, less than 5% residual monomer, an APHA color value less than 200 and a viscosity less than 4000 cP that would be inherent properties of the same ratio composition of the same elements.  Olson discloses at paragraph [0046] of diisocyanatodicyclohexylmethane that reads on Applicants species of polyisocyanates.  Olson discloses at paragraph [0063] that the substrates coated may include metal, glass or plastics that reads on Applicants species.  Olson discloses each and every element as arranged in claims 1-19.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





8.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0272162 A1) to Olson  (hereinafter Olson).
	Olson is directed toward coating a surface with a polyaspartic gel coat.  Olson discloses at paragraph [0007] that the first part of the coating is an acrylate modified amine functional polyaspartic acid having an acrylate/acid ester mixture of 2 to 30% acrylate.  Olson discloses at paragraph [0008] that a polyisocyanate is reacted to form the coating.  Olson discloses at paragraph [0012] that the polyaspartic acid ester is an acrylate modified polyaspartic acid ester with the reaction product of a diamine with a diacrylate and a maleic or fumaric acid ester.  Olson discloses at paragraph [0024] that the acrylate and the ester may be reacted together in a ratio from 1 equivalent amine:0.02 equivalents acrylate:0.98 equivalent maleate to 1 equivalent aminer:0.3 equivalents acrylate:0.7 equivalents maleate, which reads on Applicants claimed ratios.  Olson discloses at paragraph [0028] that the diamine may be ethylene diamine and other that reads on Applicants species.  Olson discloses at paragraph [0031] that dimethyl maleate and other species that read on Applicants diester.  Olson discloses at paragraph [0032] that butyl and propyl acrylate that reads on Applicants species.   Olson discloses similar ratios and therefore it would be expected to have an amine number of 100 to 500 mg KOH/g, less than 1% water, less than 5% residual monomer, an APHA color value less than 200 and a viscosity less than 4000 cP that would be inherent properties of the same ratio composition of the same elements.  Olson discloses at paragraph [0046] of diisocyanatodicyclohexylmethane that reads on Applicants species of polyisocyanates.  Olson discloses at paragraph [0063] that the substrates coated may include metal, glass or plastics that reads on Applicants species.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Olson to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-19.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766